                                                                                                       "B"
          Case 1:20-cv-00113-MAC
02/25/20 08:50:42  Orange Cty DC Document 2 Filed
                                 Scanned by Justin03/19/20
                                                     R.    Page 1 of 11 PageID #: 21
                                                                         FILED: 2/24/2020 5:07 PM
                                                                      Vickie Edgerly, District Clerk
                                                                            Orange County, Texas
                                                                           Envelope No. 41106218
                                                                      Reviewed By: Justin Rhodes
                                  CAUSE NO .B200065-C


           JANE and JOHN DOE                 §        IN THE DISTRICT COURT
           Individually and as               §
           Next Friends of                   §
           "SonDOE", Their Minor             §
           Son,                              §       ORANGE COUNTY, TEXAS
           Plaintiffs                        §
                                             §      163rd
                         v.                  §              JUDICIAL DISTRICT
                                             §
           BRIDGE CITY I.S.D.,               §      TRIAL BY JURY DEMANDED
           Defendant


                              PLAINTIFFS' ORIGINAL PETITION


          TO THE HONORABLE JUDGE OF SAID COURT:
                COMES NOW, Plaintiff, Jane and John Doe ("Jane and

          John")individually and for and as next friend of their

          minor son "SonDoe"(cumulatively "Plaintiffs" or

          "Does"), complaining of Defendant, Bridge City I.S.D.

           ("Defendant" or "BC"); and for cause, Plaintiffs would

          show the following:

                                          PARTIES


             1.At all times material hereto, Plaintiffs were

                residents of Orange County, Texas; but because of

                the events made the subject hereof, for far of

                                              1
          Case 1:20-cv-00113-MAC
02/25/20 08:50:43  Orange Cty DC Document 2 Filed
                                 Scanned by Justin03/19/20
                                                     R.    Page 2 of 11 PageID #: 22




                their son's safety, Plaintiffs have relocated and

                moved to another state.

             2.Defendant BC is a public school district in Texas,

                and may be served with process herein by serving

                its Superintendent at by serving the Superintendent

                of BC at 1031 W. Roundbunch Rd., Bridge City,

                Texas, 77611.

                                  STATEMENT OF CLAIMS


             3. Plaintiffs, Does individually and as next friends

                of their son complain of Defendants' violation of

                their son's Constitutional rights under the

                Fourteenth Amendment to the Constitution of the

                United States secured to him by the United States

                Constitution and enforceable not merely by Article

                VI, Clause 2 of the United States Constitution (the

                Supremacy Clause)through the Texas Constitution

                Article One, but by Title 42 U.S. Code Sections

                1983 (and 1988).




                                             2
02/25/20 08:50:44  Orange Cty DC Document
          Case 1:20-cv-00113-MAC Scanned by Justin
                                          2 Filed    R.
                                                  03/19/20 Page 3 of 11 PageID #: 23




             4.    Defendant deprived SonDoe of his protected liberty

                  interest to bodily integrity/security without due

                  process of law.

             5. Moreover, Defendant failed to protect SonDoe from

                  another aggressive and comparatively larger male

                  student "D" who was known to have a history of

                  having bullied SonDoe, and physically attacked

                  SonDoe.

             6.With knowledge of D's proclivity to bully SonDoe

                  and D's leadership of other athletic male students

                  Defendant through its administrators and staff

                  failed to properly supervise E and the male

                  students of which E was the known leader, and as a

                  result SonDoe was brutally beaten on February 22,

                  2018 at the boy's locker room Bridge City Middle

                  Campus.

                       SUMMARY OF RELIEF SOUGHT BY PLAINTIFFS


            7. Plaintiffs seek injunctive and declaratory relief,

            compensatory damages, attorney's fees, and litigation

            expenses.

                                              3
02/25/20 08:50:44  Orange Cty DC Document
          Case 1:20-cv-00113-MAC Scanned by Justin
                                          2 Filed    R.
                                                  03/19/20 Page 4 of 11 PageID #: 24




                                JURISDICTION AND VENUE


             8. Although this action is brought pursuant to Title

             42 U.S. Code Section 1983, jurisdiction is conferred

            on this state.

             9. Venue is appropriate and proper in this cause in

            Orange County because Defendant is situated in Orange

            County.

                                    STATEMENT OF FACTS

            10. Defendant's Coach "Staff 1" assigned the male

             students, including D and SonDoe, to go to the

             Middle School boy's locker room without supervision.

            11. During an unsupervised or monitored game in the

             locker room, SonDoe fell and was on the floor; and

             while SonDoe was on the floor,            D began to beat him

             in the head and around SonDoe's upper body with a

             backpack filled with weights.

             12. A coach in another part of the building (Staff 2"

             heard    the   noise    from   the    locker   room,   entered   the

             closed boy's locker room,            saw SonDoed on the floor in

                                              4
02/25/20 08:50:45  Orange Cty DC Document
          Case 1:20-cv-00113-MAC Scanned by  Justin
                                          2 Filed     R.
                                                  03/19/20 Page 5 of 11 PageID #: 25




             an apparent injured state with the other boys standing

             around him, merely told the boys to be quiet or "keep

             it    down"    and   left     the   locker    room without          further
                 '
             inquiry.
             '




             13.    SonDoe       suffered    very    serious      concussive        head

             injuries that include but are not limited to facial

             bruising and a concussion.

             14. When Jane Doe complained to Defendant about what

             had happened         to her son, there was modest punishment

             handed out to the group, except SonDoe the victim.

             15. Later Staff 1 pulled SonDoe aside and criticized

             him for having eluded the punishment assessed against

             his classmates and D.

             16. Originally misinformation/disinformation about the

             episode       was    intentionally      or    by    reason     of    gross

             negligence      given    to    SonDoe' s     parents,   Jane    Doe    and

             SonDoe's       father    by    Defendant's         authorized       school

             personnel.




                                                 5
02/25/20 08:50:45  Orange Cty DC Document
          Case 1:20-cv-00113-MAC Scanned by  Justin
                                          2 Filed     R.
                                                  03/19/20 Page 6 of 11 PageID #: 26




             17. On Friday, April 13,                  2018,     Staff 1,    rankled that

             JaneDoe nd SonDoe's father had ctiticized his conscious

             indifference       to    the    wellbeing           and   safety of    SonDoe

             before    allowing       the    dangerous           situation of      D being

             alone with SonDoe to be set up o occur in the first

             place     ridiculed          SonDoe       in      the     presence    of   his

             classmates.

             18.     Evidence        of     Staff        l's         continuing    callous

             indifference to the welfare and safety of SonDoe at the

             hands of D,       Staff 1 placed Ethan in an isolated area

             at the school,          telling SonDoe to go out of the back

             door,    to an area where Staff 1 knew D would soon be

             exiting     and    entering       from         an    inschool     discipline

             program (DAEP), a program supervised by Staff l's wife.

             19. Staff 1 was deliberately attempting to arrange a

             confrontation between SD and SonDoe.

             20. SonDoe was placed in medical treatment because of

             the   injuries     inflicted on him by D on February 2 2,

             2018.



                                                   6
          Case 1:20-cv-00113-MAC
02/25/20 08:50:46                Documentby
                   Orange Cty DC Scanned  2 Filed
                                            Justin03/19/20
                                                     R.    Page 7 of 11 PageID #: 27




             21. Each day SonDoe        and his parents,


                                    CAUSE OF ACTION

                   42 U.S. Code§ 1983, Civil Action for Deprivation
                                      of Rights
             22. Does are qualified persons, SonDoe had a special

             relationship with BC as a public school district

             which require students attendance, and Defendant had

             a duty to supervise its students to keep students

             reasonably safe.

             23. BC had a specific duty to supervise the enrolled

             students including D, SonDoe as well as the other

             enrolled and present students marooned in the boys

             locker room by Staff l's orders on February 22, 2018

             who were left to their own devices           (much like in

             Golding's Lord of the Flies) by policy and state law,

             and by BC's failure to supervise (including training

             of Staff 1 and Staff 2 and follow policy and state

             law)BC deprived SonDoe and Does of their respective

             constitutional rights.




                                             7
          Case 1:20-cv-00113-MAC
02/25/20 08:50:46  Orange Cty DC Document 2 Filed
                                 Scanned by Justin03/19/20
                                                     R.    Page 8 of 11 PageID #: 28




             24. Further, when Jane and John Doe inquired about

             the events complained of herein and the safety of

             their children enrolled in BC, the staff members of

             BC owed the duty of honesty          and candor and

             completeness of divulgence of accurate facts to Does.

             25. There was some type of relationship between BC

             and SonDoes which distinguished SonDoe from the

             public t larger, by not supervising students,

             especially in situations where D, a known antagonist

             of SonDoe, was able to goad or attack SonDoe or

             others, BC created        an opportunity for the infliction

             of harm upon SonDoe which would not have otherwise

             existed.

             26. As evidenced by the facts herein, and by BC's

             ratified use of falsehoods by its administrators and

             third party staff, in the processing of Does

             grievances or complaints about the attack on and

             injury to SonDoe, Defendant has established that its

             conduct was willful and an intentional disregard of

             SonDoe's safety.

                                             8
          Case 1:20-cv-00113-MAC
02/25/20 08:50:47  Orange cty DC Document 2 Filed
                                 Scanned by Justin03/19/20
                                                     R.    Page 9 of 11 PageID #: 29




             27. Section 1983 imposes an obligation upon entities

             such as schools to protect the liberties of its

             students from known to be dangerous environments.

             Doe v. Hillsboro Indep. Sch. Dist., 113 F.3d at _ _ ;

             and" officials, however, may be liable when

             enforcement of a policy or practice results in a

             deprivation of federally protected rights. See Doe v.

             Dallas Indep. Sch. Dist., 153 F.3d 211, 215-16 (5th

             Cir. 1998) ." Alton v. Texas A&M Univ., 168 F.3d 196,

             200 (5th Cir. 1999). Defendants deprived SonDoe of

             his constitutional rights by failing to provide

             adequate supervision of students in locker room and

             protecting Ethan Hart from a student in which reports

             of bullying had been made.

                                 COMPENSATORY DAMAGES


             28. Plaintiffs seek reimbursement of compensatory

             damages for physical harm to SonDoe foreseeably and

             proximately caused by BC's improper supervision of

             students, and training of its staff, and its attempt

             to coverup its staff's misconduct toward SonDoe.

                                             9
          Case 1:20-cv-00113-MAC
02/25/20 08:50:48  Orange Cty DC Document 2 Filed
                                 Scanned by       03/19/20
                                             Justin   R.   Page 10 of 11 PageID #: 30




                                   DECLARATORY JUDGMENT


             29. Plaintiff is entitled to a declaratory judgment

             declaring Defendant's to have violated Does'

             Constitutional Rights.

                                ATTORNEY'S FEES AND COSTS


                  30. Plaintiff is entitled to reasonable attorney's

                  fees,   litigation costs, and court costs, as allowed

                  by 42 U.S. Code§ 1988.

                                   PRAYER FOR RELIEF


          Plaintiff therefore respectfully requests that the

          Court:

             A.    Issue a permanent injunction to Defendant,

                  including its agents, servants, employees, and

                  persons acting in concert with them, directing the

                  BC: 1) Commence a training program to prevent

                  incidents like this from happening to other

                  students in the future; 2) Create and implement

                  adequate anti-bullying and hazing policies; 3)

                  assure hazing and bullying no longer occur by

                                             10
          Case 1:20-cv-00113-MAC
02/25/20 08:50:48  Orange Cty DC Document 2 Filed
                                 Scanned by       03/19/20
                                             Justin   R.   Page 11 of 11 PageID #: 31




                implementing a screening program for students with

                a propensity for violence;

             B. Award Plaintiff Compensatory damages for

                Defendants' deprivation of Ethan Hart's

                constitutional liberties;

             C. Award Attorney's fees,         litigation expenses, pre

                and post-judgment interest, costs; and

             D. All other relief to which Plaintiff may be

                entitled.

                                                  Respectfully submitted,
                                                   /s/Larry Watts
                                                  Larry Watts SBN 20981000
                                                  WATTS & Company Lawyers, LTD
                                                  Larry Watts
                                                  SBN 20981000
                                                  PO Box 2214
                                                  Missouri City, Texas 77459
                                                  Phone (281) 431-1500
                                                  Fax (877) 797-4055
                                                  Wattstrial@gmail.com




                                             11
